Order denying motion of Virginia Van Bokkelen to vacate order appointing receiver and to require the receiver to pay over moneys paid to the receiver by Virginia Van Bokkelen, and order on reargument, reversed on the law and the facts and the motion granted to the extent of requiring the receiver to pay over to Virginia Van Bokkelen the balance in her hands, amounting to $391.98, without costs. The money was paid under a mistake of law, but since the moneys are still in the hands of an officer of the court the moneys thus mistakenly paid may be required to be returned, less fees and expenses properly allowed against them while in the receiver’s hands. (Gillig v. Grant, 23 App. Div. 596; Matter of H. P. S. F. Association, 129 N. Y. 288; Ex Parte Simmonds, In re Carnac, L. R. 16 Q. B. .308.) Section 1083-a, Civil Practice Act, as amended by chapter 562, Laws of 1934, applies only to moneys properly and legally in the hands of a receiver. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.